                      Case 2:18-cv-09926-PSG-PLA Document 15 Filed 02/06/19 Page 1 of 3 Page ID #:198



                       1       LENA K. SIMS, Bar No. 212904
                               lsims@littler.com
                       2       LITTLER MENDELSON, P.C.
                               501 W. Broadway, Suite 900
                       3       San Diego, California 92101.3577
                               Telephone: 619.232.0441
                       4       Facsimile: 619.232.4302
                       5       ELIZABETH STAGGS WILSON, Bar No. 183160
                               PENNY CHEN, Bar No. 280706
                       6       LITTLER MENDELSON, P.C.
                               633 West 5th Street, 63rd Floor
                       7       Los Angeles, CA 90071
                               Telephone: 213.443.4300
                       8       Fax No.: 213.443.4299
                       9       ANTHONY G. LY, Bar No. 228883
                               LITTLER MENDELSON, P.C.
                    10         2049 Century Park East, 5th Floor
                               Los Angeles, CA 90067.3107
                    11         Telephone: 310.553.0308
                               Fax No.: 310.553.5583
                    12
                               Attorneys for Defendants
                    13         THE GEO GROUP, INC. AND GEO
                               CORRECTIONS HOLDINGS, INC.
                    14
                    15                                  UNITED STATES DISTRICT COURT
                    16                                 CENTRAL DISTRICT OF CALIFORNIA
                    17
                    18         ALLISON BURCH, individually and          Case No. 2:18-cv-09926 PSG (PLAx)
                               on behalf of all others similarly        Presiding Judge: Philip S. Gutierrez, 6A
                    19         situated,
                                                                        [Los Angeles Superior Court, Case No.
                    20                          Plaintiff,              BC720139]
                    21         v.                                       DEFENDANT’S OPPOSITION TO
                                                                        PLAINTIFF’S MOTION FOR
                    22         THE GEO GROUP, INC. dba GEO              RELIEF FROM LOCAL RULE 23-3
                               CALIFORNIA, INC.; GEO
                    23         CORRECTIONS HOLDINGS, INC.;              Hearing Date: March 11, 2019
                               and DOES 1-50, inclusive,
                    24                                                  Time: 1:30 p.m.
                                                Defendants.             Courtroom: 6A
                    25
                    26                                                  Complaint Filed: August 31, 2018

                    27
                    28
LITTLE R MEND ELSO N, P .C .
       501 W. Broadway         DEFENDANT’S OPPOSITION TO PLAINTIFF’S
           Suite 900
   San Diego, CA 92101. 3577   MOTION FOR RELIEF FROM LOCAL RULE 23-3
         619.232.0441
                      Case 2:18-cv-09926-PSG-PLA Document 15 Filed 02/06/19 Page 2 of 3 Page ID #:199



                       1        I.    THE COURT SHOULD SET A DEFINITIVE DEADLINE OF
                                      SEPTEMBER 30, 2019 FOR PLAINTIFF TO FILE HER MOTION FOR
                       2              CLASS CERTIFICATION
                       3              Under Local Rule 23-3, Plaintiff’s Motion for Class Certification is due on
                       4       February 25, 2019. As indicated to Plaintiff during meet and confer, Defendants do
                       5       not oppose a reasonable extension of Plaintiff’s deadline to file her Motion for Class
                       6       Certification.    However, Defendants respectfully request that the Court set a
                       7       reasonable, definitive deadline for Plaintiff to file her Motion, rather than leaving the
                       8       deadline entirely open as requested by Plaintiff. To that end, Defendants propose a
                       9       reasonable extension of Plaintiff’s deadline to file her Motion until 60 days following
                    10         the Parties’ July 1, 2019 Scheduling Conference, which is Monday, August 30, 2019,
                    11         approximately six months from her current deadline.
                    12                The Federal Rules of Civil Procedure make clear that the Court must rule on a
                    13         class certification motion “[a]t an early practicable time after a person sues or is sued
                    14         as a class representative.” FED. R. CIV. P. 23(c)(1). The Federal Rules should “be
                    15         construed and administered to secure the just, speedy, and inexpensive determination
                    16         of every action and proceeding.” FED. R. CIV. P. 1.
                    17                Further, both state and federal rules require that a plaintiff have some basis for
                    18         believing his or her claims can be brought as a class action before filing suit. In this
                    19         regard, Local Rule 23-3 is designed to ensure that plaintiffs investigate claims and are
                    20         prepared to support their class allegations with evidence before filing a class action
                    21         complaint. CENT. DIST. L.R. 23-3; see also McCarthy v. Kleindienst, 741 F.2d 1406,
                    22         1411-12 (D.C. Cir. 1984) (“Defendants are entitled to ascertain at the earliest
                    23         practicable moment whether they will be facing a limited number of known,
                    24         identifiable plaintiffs or whether they will instead by facing a much larger mass of
                    25         generally unknown plaintiffs.”).
                    26                Here, Plaintiff filed her putative class action on August 31, 2018, which was
                    27         over five months ago. If Plaintiff indeed had reasonable basis to believe that her claim
                    28         could be brought as a class action on or before August 31, 2018, then there is no
LITTLE R MEND ELSO N, P .C .
       501 W. Broadway         DEFENDANT’S OPPOSITION TO PLAINTIFF’S
           Suite 900
   San Diego, CA 92101. 3577
         619.232.0441
                               MOTION FOR RELIEF FROM LOCAL RULE 23-3    2
                      Case 2:18-cv-09926-PSG-PLA Document 15 Filed 02/06/19 Page 3 of 3 Page ID #:200



                       1       reason why Plaintiff cannot complete the necessary class certification investigation in
                       2       the 12 months between August 31, 2018 and August 30, 2019.
                       3              Defendants are entitled to ascertain “at the earliest practicable moment”
                       4       whether they will be facing a class action or an individual lawsuit.          McCarthy v.
                       5       Kleindienst, 741 F.2d at 1411-12. Defendants would be prejudiced by Plaintiff’s
                       6       request for an entirely open-ended deadline, because it would force them to expend
                       7       potentially significant resources litigating against a moving target with an amorphous
                       8       timeline. Plaintiff has failed to provide any justification as to why a September 30,
                       9       2019 deadline is unreasonable, particularly in light of the fact that it offers them a 7-
                    10         month extension from the current deadline.
                    11                Therefore, Defendants respectfully request that this Court set a deadline for
                    12         Plaintiff to file her Motion for Class Certification of September 30, 2019.
                    13
                    14         Dated: February 6, 2019                   LITTLER MENDELSON, P.C.
                    15
                    16                                                   By: /s/ Elizabeth Staggs Wilson
                                                                            ELIZABETH STAGGS WILSON
                    17                                                      LENA K. SIMS
                                                                            ANTHONY G. LY
                    18                                                      PENNY CHEN
                                                                            LITTLER MENDELSON, P.C.
                    19                                                      Attorneys for Defendants
                                                                            THE GEO GROUP, INC. and GEO
                    20                                                      CORRECTIONS HOLDINGS, INC.
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
       501 W. Broadway
           Suite 900
   San Diego, CA 92101. 3577
                               DEFENDANT’S OPPOSITION TO PLAINTIFF’S     3
         619.232.0441
                               MOTION FOR RELIEF FROM LOCAL RULE 23-3
